 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WALTER BANER,                                       No. 2:20-CV-0563-DMC-P
12                        Petitioner,
13              v.                                        ORDER
14    D.V.I.,
15                        Respondent.
16

17                   Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254.

19                   Petitioner has not filed a complete application to proceed in forma pauperis, along

20   with a “certification from the warden or other appropriate officer of the place of confinement

21   showing the amount of money or securities that the petitioner has in any account in the

22   institution” as required by Rule 3(a)(2) of the Federal Rules Governing Section 2254 Cases, or

23   paid the required filing fee. See 28 U.S.C. §§ 1914(a), 1915(a). Petitioner will be provided the

24   opportunity to submit either a completed application to proceed in forma pauperis, with the

25   required certification, or pay the appropriate filing fee. As to the certification requirement, while

26   a copy of petitioner’s prison trust account statement certified by prison officials is not required to

27   satisfy the requirement, such a statement will suffice. Petitioner is warned that failure to comply

28   with this order may result in the dismissal of this action for lack of prosecution and failure to
                                                         1
 1   comply with court rules and orders. See Local Rule 110.

 2                  Accordingly, IT IS HEREBY ORDERED that:

 3                  1.      Petitioner shall submit on the form provided by the Clerk of the Court,

 4   within 30 days from the date of this order, a complete application for leave to proceed in forma

 5   pauperis, with the certification required by Rule 3(a)(2), or pay the appropriate filing fee; and

 6                  2.      The Clerk of the Court is directed to send petitioner a new form

 7   Application to Proceed In Forma Pauperis By a Prisoner.

 8

 9

10   Dated: April 3, 2020
                                                            ____________________________________
11                                                          DENNIS M. COTA
12                                                          UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
